DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-22 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … based on a digital resource issuance request, create a digital resource identifier for a resource, wherein the digital resource identifier is associated with a corresponding cryptographic key; generate a blockchain transaction that is to a participant blockchain identifier, the generated blockchain transaction including the digital resource identifier and a quantity value for how much of the resource is specified, wherein the digital resource identifier is included in additional blockchain transactions that are recorded to the blockchain; sign the generated blockchain transaction with the corresponding cryptographic key that is associated with the created digital resource identifier; submit the generated blockchain transaction to the distributed blockchain computing system for inclusion into the blockchain; store, to the non-transitory computer readable storage, a transaction record that includes at least some data included in the generated blockchain transaction and additional transaction data that was not included in the generated blockchain transaction; determine that the generated blockchain transaction that was submitted to the blockchain has been validated into the blockchain; and update, based on determination that the generated blockchain transaction has been validated incorporation of the blockchain transaction into the blockchain…in combination and relationship with the rest of claim as being claimed in claims 2, 14, 21. Therefore, claims 3-13, 15-20, 22 are allowable as being dependent upon independent claims 2, 14, 21.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to secure digital data storage and distributed database.

Mizunuma (Pub. No. US 2013/0238903); “Service Provision Method”;
-Teaches providing a service from a service provider to users…identifying information from a user and accepting request if it is justifiable…see par. 11-12.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499